Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Hinkel et al., U.S. Patent No. 4,624,048 [hereinafter Hinkel] is the closest prior art of record to claims 1-2 (and by extension dependent claims 3-5). Although Hinkel teaches measuring the current flow through the electrolyte, Hinkel does not teach using measuring the ionic current through the nanofluidic channel specifically. Hinkel claim 6. Furthermore, Hinkel does not teach this measurement to monitor the size of the nanofluidic channel. 
Gray et al., U.S. Patent App. Pub. No. 2011/0117637 A1 [hereinafter Gray] is also pertinent to claim 1. Although Gray teaches a nanofluidic passage, Gray does not teach closing the opening to the nanofluidic passage when forming the conductive layer on the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                 


         /BRIAN W COHEN/         Primary Examiner, Art Unit 1794